DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
This action is in response to communication: 10/28/2021. Claims 1, 3 and 5 are pending.  Claims 1 and 5 have been amended, claims 2, 4 and 6 have been canceled and no claims have been added.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agetsuma (WO 2017/145272).
Regarding claim 1, Agetsuma teaches an information system (computer system 100 – pg. 3: para. 10), comprising: a plurality of computers (the computer system 100 includes a virtual management unit 22, a migration source SDS 14, a migration source VOL 26S, a management VM (Virtual Machine) 18, and a host 10 – pg. 3; para. 10; migration destination VOL 26D associated with migration destination SDS 16 – pg. 3; para. 11-12), each of which includes a processor and a storage device (including at least a processor (virtual/physical) and memory storage – pg. 3; paras. 4-5 and 10), the information system inputting/outputting data to/from the storage device (sending/receiving I/O(s) – pg. 3: para. 9-12 – pg. 4: para. 1) based on a request from a first client program (The virtual management unit 22 may be a physical processor that executes the virtualization program as described above (specifically, the virtual management unit 22 may be realized by the virtual processor executing the virtualization program), or virtualization; An apparatus including a memory in which a program is held and a physical processor that executes a virtualization program may be used – Pg. 3 paras. 5 and 10; the process may be described using “program” as a subject; Therefore, the subject of processing may be a processor (or a physical device or a virtual device having a processor); The program may be installed in the computer from a program source; two or more programs may be realized as one program, or one program may be realized as two or more programs – Pg. 3; para. 5); 
a management server, as one of the plurality of computers (management VM – pg. 3; para. 10); 
a self information system, as a migration destination and as one of the plurality of computers, having a storage device (migration destination SDS 16 to the virtual management unit 22 – pg. 3; para. 11; including at least a processor (virtual/physical) and memory storage – pg. 3; paras. 4-5 and 10); 
a migration source information system (the migration source VOL 26S is associated with the migration source SDS 14 – pg. 3: para. 11), as one of the plurality of computers, having a first client program and a first storage space storing data to be migrated (the migration source VOL 26S is associated with the migration source SDS 14; The migration source VOL 26S is provided to the host 10 by the migration source SDS 14 – pg. 3; para. 8-9; for copying data of the migration source VOL 26S to the migration destination VOL 26D – pg. 3: para. 12 – pg. 4: para. 1); and 
a first computer, as a host and as one of the plurality of computers, having a first volume associated with the first storage space (the migration source VOL 26S is associated with the migration source SDS 14 – pg. 3: para. 10-11), the first computer performing I/O to the first volume to access data to be migrated stored in the first storage space of the migration source information system (When the migration source SDS 14 receives an I/O (Input/Output) request specifying the ID (identification information) of the migration source VOL 26S from the host 10, the migration source SDS 14 sends an I/O according to the received I/O request to the migration source VOL 26S (Ie, reading data from the migration source VOL 26S or writing data to the migration source VOL 26S); The ID of the migration source VOL 26S includes, for example, the volume number (for example, LUN (Logical Unit Unit Number)) of the migration source VOL 26S; migration source being an example of a first virtual storage – pg. 3: paras. 10-11) as a first I/O path (first volume (migration source VOL 26S) accessible via a first path, via SDS 14 – pgs. 3-4; steps 1-3; Fig. 1), 
wherein the first client program generates the first volume of the first computer (migration source VOL 26S (i.e. reading data from the migration source VOL 26S or writing data to the migration source VOL 26S) – pg. 3: paras. 10-11; migration source VOL 26S being a first volume of data to be migrated – pgs. 3-4; steps 1-3 Fig. 1), Page 2 of 13Serial No. 16/297,953 Amendment filed October 28, 2021 Responsive to Office Action mailed August 12, 2021 
wherein the management server transmits an instruction to the information system (computer system 100 – pg. 3: para. 10), upon migrating data stored in the first storage space of the migration source information system to the storage device of the self information system (migration manager 20 (within/associated with the management VM 18 – pg. 3: para. 10) transmits an instruction to create the migration destination SDS 16 (i.e. the self information system) to the virtual management unit 22 – pg. 3; step 1; migration manager 20 instructs the migration destination SDS 16 and the migration source SDS 14 so that the migration source SDS 16 can access the migration source SDS 14 – pgs. 3-4; step 2), 
the instruction including an identification of the first client program of the migration source information system (migration manager 20 instructs the migration destination SDS 16 (i.e. self information system) and the migration source SDS 14 (i.e. migration source information system) so that the migration source SDS 16 can access the migration source SDS 14; Thereby, target information which is information including the ID of the migration source VOL 26S is associated with the migration destination VOL 26D (i.e. Identification); That is, the migration source VOL 26S is mapped (associated) to the migration destination SDS 16 via the migration source SDS 14 in accordance with the storage virtualization technology – pgs. 3-4: step 2), 
the self information system identifies a second client program (after connection is completed, migration manager instructs host to change access destination; when the migration destination SDS 16 receives such an I/O request, it executes the migration source VOL 26D; i.e. second client program to proceed with data migration associated with the source and destination) associated with the first client program of the migration source information system to be installed based on the identification of the first client program included in the instruction (migration manager 20 instructs the migration destination SDS 16 and the migration source SDS 14 so that the migration source SDS 16 can access the migration source SDS 14; i.e. second client program to proceed with data migration associated with the source and destination) and installs the second client program associated with the migration source information system (After the external connections is completed, the migration manager 20 instructs the host 10 to change the access destination from the migration source SDS 14 to the migration destination SDS 16; Thereby, the migration destination SDS 16 receives the I/O request specifying the ID of the migration source VOL 26S; When the migration destination SDS 16 receives such an I/O request, it executes the migration source VOL 26D (i.e. second client program associated with the migration source information system being “installed”/processed in order to execute the data migration and the next “copy instruction” – pgs. 3-4; step 2), 
executes the second client program (i.e. execution of the “copy instruction”) associated with the migration source information system to generate a second volume associated with the first storage space in the migration source information system to access the data to be migrated from the migration source information system (After that, the migration manager 20 transmits a copy instruction to copy the data of the migration source VOL 26S to the migration destination VOL 26D to at least one of the migration source SDS 14 and the migration destination SDS 16; In response to the copy instruction, the data stored in the migration source VOL 26S is copied to the migration destination VOL 26D via the migration source SDS 14 and the migration destination SDS 16; That is, data copying from the migration source VOLS 26S to the migration destination VOL 26D is performed – pgs. 4; para. 1), 
the second volume being part of a second I/O path to access the data to be migrated in the first storage space of the migration source information system (second volume (migration destination VOL 26D) accessible via a second path, via SDS 16 (i.e. different from the first volume (migration source VOL 26S) accessible via a first path, via SDS 14) – pgs. 3-4; steps 1-3; Fig. 1), 
wherein the self information system transmits an instruction to the first computer to switch from the first I/O path of accessing data to be migrated in the first storage space to the second I/O path (i.e. an access destination switching process – pg. 3: para. 3; the switching of the access destination VOL of the host 10 is performed before the start of copying (before transmission of the copy instruction), but may be performed during copying or after completion of copying; When the external connection is adopted, the switching of the access destination VOL is performed – pg. 4: para. 7; i.e. migration operation switches/changes which SDS is accessed for the VOL of data, via different paths of access (SDS 14, SDS 16, etc.) – see also pg. 4: paras. 2-7; Fig. 1), and 
wherein the second client program (i.e. execution of the “copy instruction”) copies the data to be migrated from the first storage space to the storage device of the self information system (data copying from the migration source VOLS 26S to the migration destination VOL 26D is performed – pgs. 4; para. 1).  

Regarding claim 5, claim 5 comprises the same or similar limitations as claim 1 and is, therefore, rejected for the same or similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agetsuma (WO 2017/145272) in view of Venetsanopoulous (U.S. Patent Pub. No. 2018/0239559).
Regarding claim 3, while Agetsuma teaches migration of SDS data/volumes may be performed due to, for example, replacement with an SDS having a new function or a change of an SDS vendor (pg. 2: “description:” para. 7); upon migration between SDSs, SDSs may have different vendors in which data is to be transmitted (pg. 3: para 10 and pg. 4: step 2); and 
wherein a protocol in which the self information system and the migration source client program communicate with each other is a standardized protocol (The protocol of the virtual network may be FC (Fiber Channel), iSCSI or the like – pg. 5: step 100).
	Agetsuma may not necessarily, specifically teach wherein a protocol that the migration source information system uses to communicate with the client program is different from a protocol that the self information system uses for communication.
Venetsanopoulous teaches wherein a protocol that the migration source information system uses to communicate with the client program is different from a protocol that the self information system uses for communication (a storage interface configured to enable access to a plurality of storage platforms that use different storage access and/or management protocols, the plurality of storage platforms storing data objects in physical data storage – Venetsanopoulous; [0014]-[0015]; the storage mobility and management layer can include one or more protocol converters, enabling the data objects to be stored in any various, different proprietary storage platform on the system (i.e. different information systems can use different communication protocols) – Venetsanopoulous; [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Agetsuma’s data migration with various SDS vendors/SDS functions to have protocol converters for configurable access to enable storage/access/communication with different storage platforms with difference storage access and/or management protocols, as taught by Venetsanopoulous.  The suggestion/motivation for doing so would have been to enable data objects/volumes to be stored in (or migrated to) any various, different proprietary storage platforms/vendors (Venetsanopoulous; [0075]).  Therefore, it would have been obvious to combine Agetsuma and Venetsanopoulous for the benefits shown above to obtain the invention as specified in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2018/0121112 – Data migration method and computer system (U.S. application similar to WO 2017/145272, based on priority filing of PCT JP2016/055329);
U.S. Patent Pub. No. 2017/0017433 – “Storage system, storage device, and data transfer method;” Patent literature 2 discloses; a first volume of a first storage and a second volume of a second storage are provided as identical volumes to superior devices; The host computer recognizes the first volume and the second volume as an identical volume having different paths – [0004]; host computer 16 issues an off-load copy command (SCOPY command) from the copy source volume (VOL-A) to [0047]; and 
U.S. Patent Pub. No. 2014/0122635 – “Computer system and data management method;” for managing the path in a volume copy process; The control program is for the storage apparatus to perform its own internal processing, and to perform processing related to the sending/receiving of data and commands to/from another apparatus – [0118].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./           Examiner, Art Unit 2137                                                                                                                                                                                             
/Arpan P. Savla/           Supervisory Patent Examiner, Art Unit 2137